UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4082


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CRAIG FORD,

                  Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00032-FPS-JES-1)


Submitted:    July 23, 2009                  Decided:    August 11, 2009


Before KING and      DUNCAN   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant. Sharon L. Potter, United States
Attorney, David J. Perri, Randolph J. Bernard, Assistant United
States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Craig Ford appeals his sentence following his guilty

plea to being a convicted felon in possession of ammunition, in

violation of 18 U.S.C. § 922(g)(1) (2006).                              On appeal, Ford

argues that the district court procedurally erred in calculating

his guideline sentencing range because Ford was entitled to the

sporting and collection exception pursuant to U.S. Sentencing

Guidelines Manual (USSG) § 2K2.1(b)(2) (2008).

             This court reviews a sentence for reasonableness under

an abuse-of-discretion standard.                    Gall v. United States, 552

U.S. 38, __, 128 S. Ct. 586, 597 (2007).                         This review requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.                 Id.     In determining whether a

sentence    is     procedurally       reasonable,         this    court     must    assess

whether the district court properly calculated the defendant’s

advisory     guideline       range.       Id.         In     assessing       whether     a

sentencing    court       properly    applied       the    Guidelines,       this    court

reviews the court’s factual findings for clear error and its

legal conclusions de novo.              United States v. Allen, 446 F.3d

522, 527 (4th Cir. 2006).

             The    defendant     bears       the    burden        of    proving    by   a

preponderance of the evidence that he is entitled to a specified

reduction     in    his    guideline      sentencing         level.         See     United

States v. Abdi, 342 F.3d 313, 317 (4th Cir. 2003).                                 Section

                                          2
2K2.1(b)(2) of the Guidelines provides for a sentencing level

reduction      when     the    ammunition       in    question     is    possessed       by    a

disqualified          person    “solely       for    lawful     sporting     purposes         or

collection” and the defendant did not otherwise unlawfully use

that ammunition.             Given that Ford lacked a hunting license and

told investigating officers that he intended to hunt deer, which

would    not     be    legal     to    hunt    for     another     seven     months,       the

district       court    did     not    clearly       err   by    concluding       that    Ford

failed    to    show     that    he    possessed       the      ammunition       for    lawful

sporting purposes.             Therefore, the district court did not err in

denying    a    USSG     §     2K2.1(b)(2)         reduction     in     Ford’s    guideline

sentencing level.

               Accordingly, we affirm the district court’s judgment.

We   dispense     with       oral     argument       because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                               3